73 N.J. 462 (1977)
375 A.2d 658
FRANKLIN ESTATES, INC., APPELLANT,
v.
TOWNSHIP OF EDISON, RESPONDENT.
The Supreme Court of New Jersey.
Argued May 23, 1977.
Decided June 24, 1977.
Mr. Lawrence S. Berger argued the cause for appellant (Messrs. Lasser, Lasser, Sarokin and Hochman, attorneys; Mr. Richard L. Zucker, on the brief).
Mr. Roland A. Winter argued the cause for respondent.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 142 N.J. Super. 179.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.